DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the Wnt5a inhibitor that is a Wnt5a antibody, in the reply filed on 11/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claim 21) or species (claims 8-10 and 18-20), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.

Information Disclosure Statement
Applicant is reminded of their duty to disclose information material to patentability of the claimed invention.

Improper Markush Grouping
Claims 4-6 are rejected on the basis that they each contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made 
The Markush grouping of an antibody, an siRNA, a small interfering peptide, and a small molecule inhibitor is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The products do not have common structures or mechanisms of action.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to administering an Wnt5a inhibitor to treat glaucoma or pathogenic intraocular pressure.  Claims 4-6 recite that the inhibitor is an antibody, an siRNA, a small interfering peptide, or a small molecule inhibitor.  Claim 7 indicates that the inhibitor is an anti-Wnt5a antibody.  The genus of Wnt5A inhibitors is not adequately described.
The method of claim 1 does not require any particular therapeutic outcome that must be achieved by the stated administration.  The specification does not provide a limiting definition for the therapeutic effect required by “treatment.”
The specification does not disclose or describe the biological pathway or mechanism by which Wnt5a causes glaucoma or pathogenic intraocular pressure.
Paragraph [027] of the specification discloses a commercially available siRNA and references Anastas et al. (not of record).  However, the structure of this siRNA is not disclosed nor the particular aspects of its structure that correspond to the function required by claim 1.  At 
Paragraph [030] of the specification discloses two antibodies and references Hanaki et al. and He et al. (not of record).  However, the structure of these antibodies is not disclosed nor the particular aspects of their structure that correspond to the function required by claim 1.  At least for example, the antibody of instant claim 7 is not required to neutralize the action of Wnt5a.  At least for example, claims 1 and 4-6 do not require that the antibody directly inhibit Wnt5a.  The antibodies could bind to other components in the pathway which results in inhibition of Wnt5a. 
Paragraph [032] of the specification discloses a peptide and small molecule inhibitor and references Jenei et al. and Shinonaga et al. (not of record).  However, the structure of these compounds is not disclosed nor the particular aspects of their structure that correspond to the function required by claim 1.  At least for example, claims 1 and 4-6 do not require that the small interfering peptide or small molecule inhibitor antibody directly inhibit Wnt5a.  They could act on other components in the pathway which results in inhibition of Wnt5a.
In the instant application, the specification and claims draw a fence around a perceivedgenus but the genus is not adequately described. The specification discloses only a limited number of Wnt5a inhibitors and the structural variability of the genus claimed is large. No reasonable structure-function correlation has been established that is commensurate in scopewith the claims. The specification does not describe representative examples to support the fullscope of the claims with respect to the Wnt5a inhibitors and the biological effect they must have with respect to glaucoma and/or pathogenic intraocular pressure.

s 1-7 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is directed to administering an Wnt5a inhibitor to treat glaucoma or pathogenic intraocular pressure.  Claims 4-6 recite that the inhibitor is an antibody, an siRNA, a small interfering peptide, or a small molecule inhibitor.  Claim 7 indicates that the inhibitor is an anti-Wnt5a antibody.
The method of claim 1 does not require any particular therapeutic outcome that must be achieved by the stated administration.  The specification does not provide a limiting definition for the therapeutic effect required by “treatment.”  That is, it is unclear if the goal of the method is to reduce intraocular pressure in a subject in need thereof or something else is encompassed.  Dependent claims 11-17 are not considered to provide the intended therapeutic effect as these claims merely require detecting (i.e. evaluating) particular parameters.  In addition, the dependent claims reference a parameter of glaucoma selected from a list where only one is pathogenic intraocular pressure. 
The specification does not disclose or describe the biological pathway or mechanism by which Wnt5a causes glaucoma or pathogenic intraocular pressure.
The claims do not require that the claimed Wnt5a inhibitors directly inhibit Wnt5a.  They could interrupt other components in the pathway which results in inhibition of Wnt5a.  The specification does not provide direction or guidance to all inhibitors embraced by the claims that could have been used in the claimed method.  It is considered undue experimentation to 
The specification provides no experimental data or specific results in support of the assertions of therapeutic efficacy.  There are no drawings.  There is no documentation supporting statistical significance of any experiment.
The specification references an SC-specific Wnt5a gene conditional knockout mouse model.  There is no evidence of record that this would have been a well-known and readily available knockout mouse and the specification does not provide sufficient details to reproduce the mouse model.  No CRISPR gene editing experimental details or results are provided.  See at least paragraph [0026] of the specification.  With respect to the elected embodiment of an anti-Wnt5A antibody, paragraph [0031] does not make clear which antibody was administered.
	One of ordinary skill in the art would have had reason to doubt the objective truth of the statements made in the instant specification and relied upon for enablement in view of the lack of supporting detail and lack of experimental results.  See at least In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971).  In addition, Clark et al. (U.S. Patent Application Publication 2009/0226425) discloses treating glaucoma in a manner contrary to applicant’s method.    Clark et al. discloses that Frizzle Related Protein (FRP) is upregulated in some glaucoma patients.  Clark et al. discloses a pathway in Figures 3A-B and paragraphs [0012, 0019, 0023-0024, 0037, 0062] where Wnt is bound by FRP (i.e. Wnt is sequestered by FRP and cannot initiate signaling).  Clark et al. teaches that normal Wnt signaling is necessary to prevent or treat glaucoma.  Clark et al. teaches antagonizing FRP so it cannot bind to Wnt, thereby making Wnt available for signaling.  This teaches away from applicant’s invention where Wnt is inhibited to decrease or block its signaling.  Morgan et al. (2015) also teaches away from .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is confusing in reciting “thinning. Para 31.” at the end of the claim.  This appears to have been a word processing error.
Claims 11-17 are confusing in reciting “further comprising detecting a resultant decrease in the eye of a parameter of glaucoma…”  This language implies that one or more of the effects must be detected separately from any therapeutic effect of claim 1.  (Again, claim 1 does not require any particular therapeutic effect.)  The language of claims 11-17 is distinguished from language requiring a particular therapeutic such as “the method of claim 1 where intraocular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (2013) in view of Vescovi et al. (WO 2016/092378) and Sutton et al. (U.S. Patent Application Publication 2013/0058954).
	Yuan et al. discloses that dexamethasone regulates aqueous humor outflow by inducing a reorganization of the cytoskeleton to form cross-linked actin networks (CLANs) in trabecular meshwork cells. Wnt5a was upregulated by dexamethasone  Wnt5a protein administration induced  CLAN formation through the Wnt receptorROR2/Rhoa/ROCK signaling axis.  Knocking-down the Ror2 receptor of Wnt signaling abolished the effects of dexamethasone on 
	Vescovi et al. discloses that Wnt5a antibodies would have been well known to those of ordinary skill in the art.  A commercially available Wnt5a-blocking antibody from R & D Systems is disclosed.  See at least abstract and paragraphs [0127, 0177, 0192, and 0250].
Sutton et al. (U.S. Patent Application Publication 2013/0058954) discloses that antibodies can be administered to the cornea by topical application in the form of aqueous drops.  Sutton et al. is concerned with administering antibodies against SFRP1 (where SFRP1 is an antagonist of Wnt signaling).  See paragraphs [0095, 0097, 0102, 0164-0165].  
It would have been obvious to use a Wnt5a inhibitor such as an Wnt5a-blocking antibody to reduce dexamethasone-induced increased intraocular pressure in a patient in need thereof.  Yuan et al. suggests that inhibiting Wnt5a signaling  would abolish the effects of dexamethasone.  One of ordinary skill in the art at the time of the effective filing date would have understood that an antibody against Wnt5a that blocked Wnt5a activity would be a suitable inhibitor.  Vescovi et al. discloses that Wnt5a-blocking antibodies would have been well known at the time of the effective filing date. One would have been motivated to do so in order to provide additional methods of reducing intraocular pressure.  The use of eyedrops to administer antibodies to the eye would have been well-known as evidenced by Sutton et al.  With respect to claims 11-17, it would have been obvious to monitor for a decrease in intraocular pressure in order to determine whether or not the treatment was successful in reversing dexamethasone-induced increased intraocular pressure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa